ACCEPTED
                                                                              03-14-00595-CR
                                                                                     4634374
                                                                    THIRD COURT OF APPEALS
                                                                               AUSTIN, TEXAS
                                                                        3/25/2015 11:14:14 AM
                                                                             JEFFREY D. KYLE
                                                                                       CLERK
                            NO. 03-14-00595-CR


                           COURT OF APPEALS               FILED IN
                                                   3rd COURT OF APPEALS
                              FOR THE
                                                        AUSTIN, TEXAS
                  AUSTIN SUPREME JUDICIAL DISTRICT 3/25/2015 11:14:14 AM
                                                       JEFFREY D. KYLE
                                                            Clerk

                     ANDREW ELON GARRAWAY,
                               Appellant

                                    VS.


                         THE STATE OF TEXAS,
                                  Appellee



                              APPEAL FROM
                  THE 22ND JUDICIAL DISTRICT COURT
                         HAYS COUNTY, TEXAS
                  TRIAL COURT CAUSE NO. CR-11-0925




      MOTION FOR LEAVE TO FILE UNTIMELY STATE'S BRIEF




TO    THE    HONORABLE        JUSTICES      OF   THE    THIRD   COURT       OF
APPEALS:


      State files this Motion for Leave to File an Untimely Brief, and in

support states:

      1.     The State's Brief was due on March 19, 2015.
        2.   The time to file the State's brief has expired. The undersigned

attorney was preparing for jury trial and due to a heavy case load, the brief

has taken longer than expected to finalize.

        3.   This Motion is not sought for delay but so that justice may be

done.


        4.   For the foregoing reasons, the State seeks leave to file this brief

late pursuant to Texas Rules of Appellate Procedure, Rule 38.6.



                          Respectfully submitted.


                          Ben Moore
                          Assistant Criminal District Attorney
                          Hays County, Texas
                          Hays County Government Center
                          712 South Stagecoach Trail, Ste. 2057
                          San Marcos, Texas 78666
                          benjamin.moore@co.hays.tx.us
                          (512)393-7600
                          (512) 393-2246 fax
                          State Bar No. 24042522
                          Counsel for State
                                CERTIFICATE



         The foregoing Appellee Motion for Leave to File Untimely State's
Briefwas subscribed and sworn to before me by Ben Moore onthis the 25^
day of March, 2015.




                           Ben Moore


  RHONDA WIEDERSTEIN
MY COMMISSION EXPIRES
    September 9,2018



                           Notary Public in and for the State of Texas




                        CERTIFICATE OF SERVICE


         I certify that on March 25, 2015 I served the above motion by email to
Ellic Sahualla at ellic@sahuallalaw.com.




                                  Ben Moore